Order
Per Curiam:
Jerry Smith appeals the denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. Smith first argues that counsel was ineffective in failing to object to one of the verdict directors on the ground that it contained a material variance from the information. Second, he argues that counsel was ineffective in failing to cross-examine the investigating detective regarding the lack of forensic testing done on the evidence obtained. Smith argues that he was entitled to an evidentiary hearing on both claims and that the motion court erred in denying him relief without affording him an eviden-tiary hearing. Finding no error, we affirm. Rule 84.16(b).